DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/25/2022 has been entered. 
				      Status of the Application
2.	Acknowledgement is made of the amendment received 5/25/2022. Claims 1-14, 16-25, 27-35 & 37-52 are pending in this application. Claims 2-4, 6 & 9-11 are withdrawn. Claims 15, 26 & 36 are canceled. Claims 40-52 are new. 
Election/Restrictions
3.	Claims 1 & 8 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 2-4, 6 & 9-11, previously withdrawn from consideration as a result of a restriction requirement, mailed on 5/17/2021, hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 5/17/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
4.	Claims 1-14, 16-25, 27-35 & 37-52 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
The cited prior arts, individually or in combination do not disclose or suggest all the claimed elements/limitations as in the present application wherein, amongst other limitations:
an interface layer having a portion disposed between the first lower electrode and the functional layer, and a portion disposed between the second lower electrode and the functional layer, the functional layer of the first unit cell and the functional layer of the second unit cell being disposed in common to the first unit cell and the second unit cell; and a first insulator portion being a cavity disposed between the first lower electrode and the second lower, wherein, viewing along a direction connecting the cavity and the main surface between the first lower electrode and the second lower electrode, a distance between an upper surface of the cavity and the main surface is larger than a distance between an upper surface of the interface layer and the main surface, as in the context of claim 1; 
an interface layer disposed at least between an upper surface of the first lower electrode and the functional layer; and a first insulator portion being a cavity and disposed above the first lower electrode, wherein the first insulator portion is located between the functional layer and the interface layer, as in the context of claim 8; and 
an interface layer disposed at least between an upper surface of the first lower electrode and the functional layer; and a first insulator portion, wherein the interface layer is located between the first lower electrode and the first insulator portion, wherein a portion of the isolation region is located on a portion of the first lower electrode, the first insulator portion is located on the portion of the first lower electrode, and the interface layer is disposed between the first insulator portion and the upper surface of the first lower electrode and between the first insulator portion and a portion of the isolation region, as in the context of claim 40. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431.  The examiner can normally be reached on Monday-Friday, 6AM-4PM, alternative Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        6/23/22